Quinn, Chief Judge
(concurring in the result) :
There is a substantial difference between charging a battery upon a child as a violation of Article 128, and alleging the act as violation of Article 134, Uniform Code of Military Justice. The latter requires proof of circumstances showing discredit to the Armed Forces, while the former does not. See United States v Gittens, 8 USCMA 673, 25 CMR 177; United States v Sanchez, 11 USCMA 216, 29 CMR 32. The difference in pleading and proof is, as the principal opinion points out, wholly immaterial in this case. Since no prejudice to any substantial right of the accused results from the form in which the offense here is alleged, I join in affirming the decision of the board of review.